865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank Earl WARDEN, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 88-3154.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1988.

Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*
PER CURIAM.


1
Frank Earl Warden appeals from the judgment of the United States District Court for the Southern District of Ohio, denying his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  The issues raised in this petition are whether Warden was denied effective assistance of counsel in violation of his 6th Amendment rights either (1) by the joint representation at trial of Warden and his co-defendant son, or (2) by the incompetent performance of counsel at trial.


2
The facts of this case are thoroughly set out in State v. Warden, 33 Ohio App.3d 87, (1986), and in the district court opinion.  We have reviewed the very detailed opinion of the district court.  We find that Wrden's arguments are wholly without merit and we affirm the denial of Warden's habeas petition on the basis of the district court opinion.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation